956 F.2d 1164
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray Bell JOHNSON, Petitioner-Appellant,v.Dewey SOWDERS, Respondent-Appellee.
No. 91-5926.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1992.

1
Before KEITH and BOYCE F. MARTIN, Jr. Circuit Judges, and BELL, District Judge.*

ORDER

2
Ray Bell Johnson, a pro se Kentucky prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Petitioner is serving a total sentence of 40 years on the following convictions:  armed robbery, bond jumping, criminal possession of a forged instrument second degree (three counts), forgery second degree, possession of stolen mail matter, theft by unlawful taking over $100, escape second degree, for being a second degree persistent felony offender (three counts), and for being a first degree persistent felony offender.   Johnson does not challenge his convictions, but alleges that he is being unlawfully confined because his parole eligibility date has been incorrectly calculated.


4
Because the issue raised by Johnson is a matter of state law, his claim is not cognizable in a federal habeas corpus proceeding.   See Olsen v. McFaul, 843 F.2d 918, 933 (6th Cir.1988);   Martin v. Solem, 801 F.2d 324, 331 (8th Cir.1986).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation